DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, limitations of “the first panel” and “the second panel” (lines 3+) lack sufficient antecedent basis since it is unclear whether they are distinct panels or the metal panels. For clarity, claim should recite first sheet metal panel and second sheet metal panel to ensure it refers to the same panels. For purpose of examination, they are interpreted as metal panels.
As to claims 2-10, “the first panel” and “the second panel” lack sufficient antecedent basis for the same reason noted above. Examiner requests that all subsequent instances should recite: first sheet metal panel and second sheet metal panel. 
As to claim 8, feature of “the chute” should recite the reflective chute for proper antecedent basis. 
As to claim 9, feature of “the chute” lacks antecedent basis because previous claim 2 or 1 does not recite any chute. It appears this claim should depend on claim 7 and recite “the reflective chute”. For purpose of examination, the claim is taken to mean: the bearing structure includes frames.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 102(a)(1) as anticipated by OR, in the alternative, under 35 U.S.C. 103 as obvious over Hovanski et al. (US 8434661, hereafter “Hovanski”).
Regarding claim 1, Hovanski discloses a method for edge-to-edge welding of a first sheet metal panel to a second sheet metal panel (figs. 6-7), this method comprising: positioning the first sheet metal panel 24 (fig. 6a; col. 6, lines 5-10); positioning the second sheet metal panel 22 with the second metal panel overlapping a raw edge of the first metal panel (top edge of the first panel) to form an overlap area of the first and second metal panels (magnesium and steel panels- col. 8, lines 60-64); jointly cutting (using scribe cutter 10- fig. 6b; col. 6, lines 45-51) the first metal panel and the second metal panel in the overlap area in order to form a connection edge of the first metal panel and a connection edge of the second metal panel (connection edges are inherently formed at the interface 28 due to cutting); friction stir welding (with FSW tool 100) the connection edges to edge-to-edge weld the first and the second metal panels (col. 5, lines 9-15; col. 7, lines 30-40; col. 9, lines 18-30).
Alternatively, in the event Applicant argues that connection edges are not present in Hovanski, examiner makes the following rejection. It is first noted that claims are open to any side/edge and not limited by any structure of the edge.  By using a scribe cutter 10, Hovanski desires to cut a beneficial geometry on preselected portion of the second panel 24, which geometry forms mechanical interlocking features between the panels (fig. 8a; col. 8, lines 10-20). Hovanski teaches that presence of mechanical interlocking features enhances shear strength of the lap weld while simultaneously minimizing statistical deviation in joint strengths and providing reproducible lap welds (col. 8, lines 28-32). Therefore, it would have been obvious to a person of ordinary skill in the art .
Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hovanski as applied to claim 1 above, and in view of Lohwasser (US 2006/0191979).
As to claim 2, Hovanski does not disclose positioning the metal panels by fixing to a bearing structure. However, such feature is known in the art. Lohwasser discloses friction stir welding between two metal panels 17-18 [0034], wherein each of the metal panels is positioned by being fixed to a bearing structure 1 (base plate) or 2 (fig. 1; [0033]). Lohwasser teaches that such bearing structure provides buttress and higher flexibility with respect to varying geometry and/or dimensions of the panel components ([0039-0040]). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a bearing structure similar to Lohwasser in the method of Hovanski because doing so would support the metal panels and provide higher flexibility with respect to varying geometry and/or dimensions of the panel components.
As to claim 3, Lohwasser discloses a first panel 17 positioned on a mounting 2 of an apparatus (fig. 1). With respect to handling unit, examiner notes that using a panel handling means is within common knowledge of ordinary skill 
As to claims 9-10, Lohwasser discloses that the bearing structure 2 includes frames 6 to 16 (support elements with cups) (fig. 2; [0040]). Lohwasser also shows the first and second panels 17-18 are curved (fig. 1) and wherein the frames bearing the first and second panels are curved (curved suction cups 34-37), which curved units enable a fine positions of the panels components 17-18 relative to the backup plate [0048]. Thus, Hovanski as modified by Lohwasser renders these claims obvious for substantially same reasoning explained in claim 2 above, that is providing accurate positioning of the panel components. A person of ordinary skill in the art would have found it obvious to weld curved metal panels in the method of Hovanski in order to manufacture a desired assembly such as fuselage shell in aircraft construction (Lohwasser - [0005],[0026]). 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hovanski as applied to claim 1 above, and in view of Miles et al. (US 2017/0304933, “Miles”).
As to claims 4-5, Hovanski disclose scribe cutter but fails to specifically mention laser or water jet cutting prior to friction stir welding. However, such cutting technique is known in the art. Miles (also directed to friction stir method) KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales).
As to claim 6, Hovanski as modified by Miles above includes laser cutting, which would provide very accurate cuts with desired dimensions, including recited width. It is Hovanski’s objective to cut a beneficial geometry on preselected portion of the second panel, which geometry forms mechanical interlocking features between the panels (fig. 8a; col. 8, lines 10-20). Hovanski teaches that presence of mechanical interlocking features enhances shear strength of the lap weld while simultaneously minimizing statistical deviation in joint strengths and providing reproducible lap welds (col. 8, lines 28-32). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form at least one cut having a width less than three tenths of a millimeter by laser cutting in the combination of 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and amended to overcome 112 rejection noted above.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735